Case: 17-60569      Document: 00514380820         Page: 1    Date Filed: 03/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 17-60569                           FILED
                                  Summary Calendar                     March 9, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
EFFORT ALEXANDER,

              Plaintiff - Appellant

v.

JIM HOOD, Attorney General, State of Mississippi; DESOTO COUNTY
SOIL AND WATER CONSERVATION DISTRICT,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:16-CV-202


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Effort Alexander appeals the district court’s dismissal of his civil rights
case on grounds of res judicata. We affirm, because the test for res judicata is
met. Alexander previously filed two lawsuits against parties who are identical
to or in privity with the parties in this case on the “same nucleus of operative
facts.” See Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-60569       Document: 00514380820         Page: 2     Date Filed: 03/09/2018



                                       No. 17-60569
2005).     The district courts dismissed each case in final judgments on the
merits. 1 See id. Although the attorney general was not a named defendant in
the prior cases, in Alexander I, he represented the original defendant, and in
Alexander II, the state of Mississippi was a defendant. Thus, the parties are
identical or in privity. See Russell v. Sunamerica Secur. Inc., 962 F.2d 1169,
1173–74 (5th Cir. 1992). Further, Alexander’s claim that the attorney general
violated his civil rights in asserting that Alexander was responsible for a
disputed dam concerns the same “nucleus of operative facts” as the prior cases,
as the district court concluded. See Singh, 428 F.3d at 571. Finally, the claim
could and should have been previously raised, as the attorney general’s office
asserted to Alexander that he was responsible for the dam in 1996 and in
defending Alexander I. See In re Paige, 610 F.3d 865, 873–74 (5th Cir. 2010).
       AFFIRMED.




       1 The district court dismissed Alexander I as time barred. Alexander v. Desoto Cty.
Soil & Water Conservation Dist., No. 3:14-CV-147-MPM-SAA (N.D. Miss. March 25, 2015),
aff’d, 616 F. App’x 156 (5th Cir. 2015) (mem.) (per curiam). In Alexander II, the court
dismissed as to the State of Mississippi for failure to state a claim under 42 U.S.C. § 1983.
Alexander v. DeSoto Cty. Soil & Water Conservation Dist., No. 3:15-CV-179-DMB-JMV, 2016
U.S. Dist. LEXIS 114740 (N.D. Miss. Aug. 26, 2016). Both dismissals were thus “on the
merits” for res judicata purposes. See Fed. R. Civ. P. 41(b); Steve D. Thompson Trucking, Inc.
v. Dorsey Trailers, Inc., 880 F.2d 818, 819–20 (5th Cir. 1989); Daigle v. Opelousas Health
Care, Inc., 774 F.2d 1344, 1348 (5th Cir. 1985).

                                              2